HE HAVEN", District Judge.
The evidence in this case is not such as would warrant the court in finding that the libelants, or either of them, attempted to burn and destroy said bark John and Win*504throp, and thus to break up the voyage for which they shipped as seamen on hoard of said vessel. The fact, if it be a fact, that the captain, in suspending the libelants from duty and imprisoning them on board the ship, acted in good faith, under the belief that they were guilty of attempting to destroy the vessel, is not of itself sufficient to defeat the claims of the libelants in this action. The good faith of the master in that matter would be important, if the libelants were seeking to recover damages for assault or false imprisonment; but in this action, based on the contract set out in the shipping articles, the libelants are entitled to recover if they are not in fact guilty of the charge of attempting to set fire to the vessel. There will be a decree for the libelants.